DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Batchelor is considered the closest prior art of reference, which is deficient in the specimen containment bag.  Hart and Kim are considered the closest prior art of reference regarding the specimen containment bag.  Applicant amended the claim to recite that the specimen containment bag has an open interior portion and moves to a deployed position wherein the open interior portion expands radially outward and extends distally away from a sleeve along the longitudinal axis of the shaft.  This distinguishes from Hart and Kim which shows the specimen containment bag as having open interior portions which do not expand radially outward and extends distally away from a sleeve along the longitudinal axis of the shaft – instead they open and expand in orientations which are offset to the longitudinal axis of the shaft.  Further, there is no apparent reason to modify the references to arrive at the claimed invention.  Thus, the prior art of record, alone or in combination, fails to teach, disclose, or suggest, inter alia, a uterine manipulator as claimd in claim 1, comprising a shaft having a longitudinal axis, a specimen containment system supported on the shaft between a handle and end effector and including a sleeve disposed about the shaft, and a specimen containment bag  having an open interior portion supported about the shaft and movable from an initial position where the bag is within the sleeve to a deployed position where the open interior portion expands radially outward and extends distally away from the sleeve along the longitudinal axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN L DAVID/Primary Examiner, Art Unit 3771